 



Exhibit 10.01

June 9, 2003

Mr. Jim Bazlen

4421 East Horseshoe Drive
Phoenix, Arizona 85028

Dear Jim:

      This letter shall serve to amend, effective as of June 11, 2003
(“Effective Date”), the terms and conditions of your employment relationship
pursuant to that certain letter agreement dated March 30, 2000 between you and
CSK Auto, Inc. (the “Agreement”):

      1.     As of the Effective Date, your annual base salary shall be modified
to fifty thousand dollars ($50,000.00), to be paid on a bi-weekly basis.

      2.     In addition, you shall receive in connection with your membership
on the Board of Directors a fee of $1,500.00 plus reasonable expenses for
physical attendance at each Board meeting (regular or special) and each
committee meeting that requires a separate trip (i.e., if the committee meeting
does not occur in connection with a Board of Directors meeting). For each Board
of Directors or committee meeting (regular or special) attended telephonically,
you shall be paid a fee of $500.00. Such meeting fees and expenses shall be
reimbursed at the end of each fiscal quarter.

      3.     Except as expressly modified and amended herein, the terms and
conditions of the Agreement shall continue in full force and effect; provided,
however, that in the event of any conflict in the provisions of the Agreement
and the provisions of this letter, the provisions of this letter shall govern
and control.

      If the foregoing is acceptable, please acknowledge your agreement to the
terms and conditions set forth above by signing and dating below.



  Very truly yours,     Maynard L. Jenkins   Chairman and Chief Executive
Officer     Acknowledged and Accepted   this                     day of June,
2003



 

--------------------------------------------------------------------------------

  Jim Bazlen